Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-396
                       Lower Tribunal No. 11-18231
                          ________________

                              Maria Alvarez,
                                Appellant,

                                     vs.

                         Michael Logue, et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Peter R. Lopez, Judge.

     Corona Law Firm, P.A., and Ricardo Corona, Ricardo M. Corona and
Yung Truong, for appellant.

     AM Law, LLC, Gary M. Murphree and Brandy Abreu, for appellee
Michael Logue.


Before FERNANDEZ, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. In re Alvarez, 733 F.3d 136, 142 (4th Cir. 2013) (holding

that a bankruptcy court cannot strip a valueless lien from a property where

only one mortgagor was before the bankruptcy court because the

proceedings are binding “only [upon] the debtor and that debtor’s

creditors” (emphasis added)); Gonzalez v. Chase Home Fin. LLC, 37 So.

3d 955, 957 (Fla. 3d DCA 2010) (discussing that a tenant in common may

mortgage or convey her interest in a property separate from her co-tenant’s

interest).




                                    2